Citation Nr: 0507938	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an esophageal reflux 
disorder to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1951 to May 
1952.  He also served in the Reserves. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the issue on appeal.

The veteran testified before a member of the Board at a 
hearing held at the RO in February 1999.  The Board Member 
(currently referred to as Veterans Law Judge) is no longer 
employed at the Board.  At this hearing, the veteran withdrew 
his claim for entitlement to service connection for diabetes.  
Thus, this issue is no longer on appeal.  

After additional development in July 2002, the Board remanded 
this matter in November 2002 to allow the RO to review the 
additional evidence obtained.  

In February 2005, the veteran declined the opportunity to be 
rescheduled another hearing before another VLJ and requested 
the matter be forwarded to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a gastrointestinal disorder, 
specifically esophageal reflux problems, as a result of 
service.  He specifically alleges that these problems stem 
from his participation in atomic testing in Operation Tumbler 
Snapper at Shot Dog Camp in Desert Rock, Nevada in May 1952.  
He stated that he was involved in accompanying radiation-
monitoring teams at ground zero after nuclear tests were 
conducted.  He indicated that he began having 
gastrointestinal problems shortly after this testing with 
complaints that included vomiting.  His service personnel 
records show that he was normally part of a Marine unit at 
Barstow Barracks, CA, but that he was "TAD" from April 14 
to May 6, 1952.  The Defense Nuclear Agency reported that a 
series of atmospheric nuclear weapons tests called Operation 
Tumbler Snapper were conducted at the Nevada Proving Ground 
from April 1, 1952 to June 5, 1952 and that members of the 
1st Provisional Marine Battalion from Camp Pendleton, CA 
participated in the detonation of Shot DOG on May 1, 1952.  
Members of this Marine unit accompanied the Armed Forces 
Special Weapons Project and the Desert Rock monitoring teams 
on initial surveys of display areas and ground zero.  The 
names of the Marine participants were not listed.  
Accordingly, the veteran's statements regarding his 
participation in Operation Tumbler Snapper Shot DOG are 
credible.

Although the veteran's claimed disorder involving esophageal 
reflux problems is not a disease subject to presumptive 
service connection on a radiation basis as identified by 38 
C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b), he is not 
precluded, however, from proving that his esophageal reflux 
disorder resulted from exposure to radiation in service under 
the provisions of 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(d) (2004). See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 

 In support of such a claim, the veteran submitted a lay 
statement from his wife, a nurse, who stated that she was 
married to the veteran at the time he was at Desert Rock 
Atomic Testing Area and noted that he became very sick, 
vomited a lot, had stomach cramping and lost his hair.  She 
noted that the veteran went to sickbay several times, but no 
records were available.  She stated that the veteran has had 
numerous stomach ailments over the years.  Furthermore the 
evidence reflects that the veteran manifested 
gastrointestinal pathology a few years after his May 1952 
discharge as shown in a December 1955 review of a report of 
medical examination, which showed that the veteran was 
examined in November 1955 and showed that he presented with 
ulcers, in view of which he was not physically qualified for 
retention.  

To date a medical examination has not been provided to 
ascertain whether the veteran's reflux symptoms are related 
to the veteran's active service, to include participation in 
atomic testing.  VA's duty to assist the veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
gastrointestional examination to 
determine the nature and etiology of any 
disability of the gastrointestinal 
system, to include the esophagus.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  This review must include 
not only the history of participating in 
atomic testing in service in May 1952, 
but should also address post service 
episodes of gastrointestinal problems, 
including the reserve records showing the 
veteran to have been disqualified for 
retention in the reserves based on ulcers 
noted in November 1955.  Any testing 
deemed necessary should be conducted.  
The examiner should address the following 
questions:

a.  What is the diagnosis of any current 
disability of the gastrointestinal system 
(including the esophagus)?

b.  If the veteran has a current 
disability or disabilities of the 
gastrointestinal system, is it at least 
as likely as not (i.e., probability of at 
least 50 percent) that it had its onset 
in service or was caused by the inservice 
incident involving participating in or 
being on site during atomic testing?  

c.  The examiner must provide in detail 
the reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2.  Thereafter the AMC must readjudicate 
the issue shown on the title page of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence and a discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




